The State has filed, as a suggestion of error, a motion for an advisory opinion as to certain incidents in the trial of this case in the Circuit Court of Lauderdale County, concerning certain statutes, and as to certain holdings by the Supreme Court of the United States, with possible effect upon State Courts. No action by this Court is sought by way of changing the judgment here rendered or otherwise than an advisory opinion, as stated.
It is not within our province to deliver advisory opinions. In re Opinion of Justices, 148 Miss. 427, 114 So. 887. The Supreme Court of the United States has announced the same rule. Federal Radio Commission v. Nelson Bros. Bond  Mortgage Co.,289 U.S. 266, 277, 53 S.Ct. 627, 633, 77 L.Ed. 1166, 1174, 89 A.L.R. 406.
The Attorney General makes a strong argument demonstrating the advantage to the administration of justice by a clarification of the matters to which reference is made in the suggestion of error. The questions are important, but our power is not measured by the importance of questions, but our authority under the Constitution and law. We have no authority to render advisory opinions, as stated. Compare the recent case of California Co. v. State Oil  Gas Board et al., 200 Miss. 824, 27 So.2d 542, on Suggestion of Error.
Therefore, we are constrained to overrule the Suggestion of Error.
Suggestion of error overruled. *Page 440